Citation Nr: 1760148	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-00 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to February 1974.     

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection claims for PTSD and asthma.  The Veteran appealed the decision to the Board in January 2010.  In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing convened at the RO (a transcript of the hearing has been included in the record).  

In February 2016, the Board remanded the claims on appeal for additional development.  The case is again before the Board for appellate review.  With regard to the service connection claim for asthma, the Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  That claim will be addressed below.  The service connection claim for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
  
The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in January 2017.   



FINDING OF FACT

Asthma was not incurred during service and is not attributable to service.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and records from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the report of which is adequate to address the claim decided below.       

VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in May 2015.  The VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In the hearing, the VLJ noted the appellate issue decided herein and ensured clarification regarding the evidence that would support the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Service Connection for Asthma 

The Veteran claims that he incurred asthma during service.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, private and VA treatment records, lay statements from the Veteran and his friends, and a VA compensation examination report and opinion dated in September 2016.  This evidence demonstrates that the Veteran has had asthma during the appeal period.  Private and VA medical evidence documents that the Veteran has been diagnosed with asthma since the mid 2000s.  The evidence also demonstrates, however, that asthma was not incurred during service.  

The evidence indicates that the Veteran did not enter service with asthma.  The October 1973 enlistment reports of medical examination and history do not note any problems with asthma or any other respiratory disorder.  The evidence also indicates that the Veteran did not complain of respiratory problems during service.  The STRs do not note any complaints, treatment, or diagnosis of asthma.  Rather, in a January 1974 STR, it is indicated that the Veteran denied a history of "shortness of breath."  Indeed, the earliest evidence of record of breathing problems is found in private treatment records dated in the late 1990s, over 25 years following discharge from service.  These records indicate complaints related to smoking.  Further, the earliest diagnosis in the record of asthma is found in private treatment records dated in 2003, nearly 30 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  These records indicate that the Veteran had been treated for chronic obstructive pulmonary disease (COPD) due to smoking, and that he had been recently diagnosed with asthma as well.  

In assessing whether the Veteran had asthma during service, the Board has considered several lay assertions of record.  In multiple statements dated since July 2008, the Veteran indicated that he had experienced breathing difficulties during service.  He even indicated in an October 2008 statement that he was treated by a physician for asthma soon after service discharge in 1974.  In other lay statements dated since July 2008, the Veteran's friends describe his difficulty breathing during and soon after service.  These statements have evidentiary value inasmuch as each lay witness is competent to report observable symptomatology such as difficulty breathing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of whether asthma had its onset during service, or whether asthma was incurred in service, these lay statements are not credible, and are therefore unpersuasive.  

The development of respiratory disability concerns internal pathology beyond a lay witness' capacity to observe.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the lay assertions here are not medically significant.  The lay evidence indicating onset and/or diagnosis of asthma during service is not credible in light of the medical evidence before the Board, which indicates a much later onset of chronic disability.  The medical evidence strongly undermines the lay assertions - it indicates that the Veteran's smoking habit eventually led to respiratory difficulty first treated in the late 1990s.  Indeed, smoking-related respiratory problems such as COPD appear to have preexisted the asthma diagnosis.  As such, the preponderance of the evidence is against the lay assertions indicating an onset of asthma during service.  See Alemany and Gilbert, both supra.  

From service discharge to the late 1990s, the Veteran did not have asthma (or any other chronic respiratory disability).  The record does not document the existence of chronic respiratory disability during the Veteran's three months of active service or for many years following service.  The preponderance of the evidence indicates that, for approximately 25 years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity involving the respiratory system (e.g., asthma).  See 38 C.F.R. § 3.303.    

Moreover, the medical evidence addressing the issue of nexus indicates no relationship between service and current asthma.  In the only medical opinion of record addressing this issue, the September 2016 VA examiner indicated that asthma did not relate to service.  Rather, the examiner stated that the current problem likely manifested years after service given that the onset of disability occurred in the mid 2000s.  The examiner also noted the Veteran's 30-year history of smoking two packs of cigarettes daily.  Further, the examiner found the Veteran's COPD "predominantly" responsible for his symptoms.  In the report, the examiner indicated that she had reviewed the claims file, and had examined and interviewed the Veteran.  As her opinion is based on the evidence of record and is explained, it is of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Furthermore, the entirety of the evidence tends to support this examiner's opinion - the STRs and post-service evidence indicates onset of disability many years after service.  See Maxson, supra.  In sum, the medical evidence countering the Veteran's claim preponderates against his claim.  See Gilbert and Alemany, both supra.  

As the preponderance of the evidence is against the claim to service connection for asthma, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for asthma is denied.


REMAND

A remand is warranted for additional development into the service connection claim for PTSD.  

The Veteran has asserted multiple alleged stressors since filing his PTSD claim in January 2008.  In one particular stressor statement - first detailed in the May 2015 hearing - the Veteran claims that he witnessed his friend die as the result of being shot in the eye.  He indicated that his friend's name was "Homes."  In development conducted pursuant to the Board's February 2016 remand, new information from the U.S. Army & Joint Services Records Research Center (JSRRC) indicates that a service member with the last name "Holmes" died at Fort Polk, Louisiana around the time of the Veteran's service there.  The information indicates that the death occurred in November 1973, approximately one month prior to the Veteran's commencement of service at Fort Polk, in December 1973.  In the JSRRC response to the RO, it is indicated that contacting the Director, US Army Crime Records Center, may lead to additional information.  It does not appear in the record that such a contact was made.  

Conducting additional research into this particular alleged stressor is necessary because of an apparent contradiction in the record.  As noted, the Veteran indicated to the Board in May 2015 that he witnessed "Homes" die, and that this led to his PTSD. However, the Veteran has also asserted - for the first time in June 2016 - that the service member named "Holmes" sexually assaulted him during service.  These assertions appear to be inconsistent so additional development is warranted.    

Parenthetically, the Board notes that a January 2017 VA compensation examiner, who conducted an examination pursuant to the Board's February 2016 remand directives, found that the Veteran does not have PTSD.  In VA treatment records dated between 2009 and 2016, however, the Veteran's treating VA psychiatrist repeatedly notes a diagnosis of PTSD.  As such, for purposes of this appeal, the Veteran has been diagnosed with PTSD.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records, the most recent of which are dated in January 2017.  All records/responses received must be associated with the electronic claims file.  

2.  Attempt to obtain information from the Director, US Army Crime Records Center pertaining to the death of a service member named "Holmes" at Fort Polk, Louisiana during or around the time of the Veteran's service there.  In particular, the RO should seek information regarding when, where, and how the service member died.  All records/responses received must be associated with the electronic claims file.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the claim should be readjudicated.  All evidence received since the January 2017 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


